DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07-21-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yu (U.S. 2015/0365971 and Pub. Date: Dec. 17, 2015) in view of Murayama (U.S. Pub. No. 2021/0168822) and the Foreign Application Priority Data is (04 -20, 2018).
Regarding claim 1, Chen teaches a dynamic anti-interference (reduce/ eliminate, prevent interference) method (fig. 7, page 1, par 0006-0008, 0010-0011]), adapted to a wireless communication device (100) that includes a control circuit (120) at least two types of wireless communication circuits (110, 130) (fig. 1, 3, page 2, par [0028]), and a radio-frequency circuit in each of the wireless communication circuits includes a transmitter (130) and a receiver (110) (fig. 1, 3, 5b, page 2-3, par [0028, 0030]), the method comprising: the wireless communication device (100) controlling (120) a receiver (110) or a transmitter (130) of a second wireless communication circuit (110) that operates later than (see the control circuit 410 is operable to execute gain control to reduce (or eliminate) the interference of an external signal.  More specifically, after a radio frequency circuit receives the external signal) a first wireless communication circuit (130) to perform an anti-interference (reduce/ eliminate, prevent interference) measure (energy measurement value) if a control circuit (120) acknowledged that the second wireless communication circuit (110) starts to transmit or receive signals when the first wireless communication circuit (130) of the wireless communication device (100) is transmitting (send) or receiving signals (fig. 1, 3-5, 7, page 1-3, par [0004-0008, 0010-0011, 0014, 0031, 0040-0041]) (see a wireless device may find the strength of interference signals (which could be signals irrelevant to normal wireless devices) often higher than its predetermined threshold due to its innate structural characteristic or design or the influence from peripheral devices, when the wireless device transmits packets, if another wireless device sends packets through the same channel concurrently, the packets from the two wireless devices might interfere with each other, gain control to reduce the interference). 

▪	Still regarding claim 1, see rejection above. Chen teaches a dynamic anti-interference (reduce/ eliminate, prevent interference) method (fig. 7, page 1, par 0006-0008, 0010-0011]), adapted to a wireless communication device (100) that includes a control circuit (120) at least two types of wireless communication circuits (110, 130) (fig. 1, 3, page 2, par [0028]), and a radio-frequency circuit in each of the wireless communication circuits includes a transmitter (130) and a receiver (110) (fig. 1, 3, 5b, page 2-3, par [0028, 0030]). But Chen does not clearly teaches wherein the newly added the limitation of:
	wherein the first wireless communication circuit and the second wireless communication circuit are within the wireless communication device.
	However, such teaching is taught by Murayama (fig. 9, 11, page 5, 7, par [0086, 0111]) (see the control circuit (104/204), the first wireless communication circuit (103/203) and the second wireless communication circuit (103/204)’ are within the wireless communication device (10/20) (fig. 9, 11), and (see the user terminal 20 includes a plurality of transmitting/receiving antennas 201, amplifying 
sections 202 and transmitting/receiving sections 203, a baseband signal processing section 204 and an application section 205.  Note that one or more transmitting/receiving antennas 201, amplifying sections 202 and transmitting/receiving sections 203 may be provided).
	Murayama also teaches the wireless terminal A detects that communication is performed and delays the transmission.  Since the RTS/CTS packet has a given period (also referred to as "NAV (Network Allocation Vector)" or "transmission prohibited period") written therein, the communication is suspended during the given period (page 2, par [0028, 0032]); and a control section that controls the transmission request signal and the receivable signal (page 1, par [0012]), and the system can prevent the interference due to CTS and improve the space-time utilization efficiency (page 3, 8,  par [0057, 0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chen with Murayama, in order to prevent the 
interference due to CTS and improve the space-time utilization efficiency (see suggested by Murayama on page 3, par [0057]) . 

Regarding claims 9, Chen, Yu teaches a method for dynamic anti-interference (reduce/ eliminate, prevent interference), adapted to a wireless communication device (100) that includes at least two wireless communication circuits (110, 130) (fig. 1, 3, page 2, par [0028]),  and a radio-frequency circuit of each of the wireless communication circuits includes a transmitter (130) and a receiver (110) (fig. 1, 3, 5b, page 2-3, par [0028, 0030]), the method comprising: the wireless communication device (100) monitoring activity of each of the wireless communication circuits in each channel through a clear channel assessment process so as to obtain a working mode of a first wireless communication circuit (130) or a second wireless communication circuit (110) in operation (fig. 3-5a-b, page 1-2, par [0006, 0027]) (see wireless devices listens to signals from the other devices in the channel.  Upon receiving a signal, the concerned device measures the strength of the received signal and compares the strength with a predetermined threshold (e.g., Clear Channel Assessment Threshold (CCA threshold) defined by the protocol);  and determining if the receiver of the second wireless communication circuit (110) starts to receive signals when the transmitter of the first wireless communication circuit (130) transmits signals (, and determining if the transmitter of the second wireless communication circuit starts to transmit signals when the receiver of the first wireless communication circuit receives signals (fig. 1, 3-5, 7, page 1-3, par [0004-0008, 0010-0011, 0014, 0031, 0040-0041]) (see a wireless device may find the strength of interference signals (which could be signals irrelevant to normal wireless devices) often higher than its predetermined threshold due to its innate structural characteristic or design or the influence from peripheral devices, when the wireless device transmits packets, if another wireless device sends packets through the same channel concurrently, the packets from the two wireless devices might interfere with each other, gain control to reduce the interference);  wherein, when the first wireless communication circuit transmits or receives signals (fig. 3-5a-b), acknowledging that the second wireless communication circuit starts receiving or transmitting signals (fig. 3-5a-b), and the wireless communication device controlling the receiver or the transmitter of the later-operating (see the control circuit 410 is operable to execute gain control to reduce (or eliminate) the interference of an external signal.  More specifically, after a radio frequency circuit receives the external signal) second wireless communication circuit to perform an anti-interference measure (fig. 1, 3-5, 7, page 1-3, par [0004-0008, 0010-0011, 0014, 0031, 0040-0041]) (see wireless devices listens to signals from the other devices in the channel.  Upon receiving a signal, the concerned device measures the strength of the received signal and compares the strength with a predetermined threshold (e.g., Clear Channel Assessment Threshold (CCA threshold) defined by 
the protocol). A wireless communication device capable of adaptively adjusting a threshold for packet transmission.  The wireless communication device includes: a control circuit operable to execute gain control to reduce the interference caused by an external signal; and a reception circuit operable to measure residual signal energy after the control circuit reducing the interference and generate an energy measurement value accordingly, and then generate a comparison result according to the energy measurement value and the threshold for packet transmission, wherein if the comparison result indicates a prohibition of packet transmission, the control circuit loosens the threshold for packet transmission). 

▪	Still regarding claim 9, see rejection above. Chen teaches a dynamic anti-interference (reduce/ eliminate, prevent interference) method (fig. 7, page 1, par 0006-0008, 0010-0011]), adapted to a wireless communication device (100) that includes a control circuit (120) at least two types of wireless communication circuits (110, 130) (fig. 1, 3, page 2, par [0028]), and a radio-frequency circuit in each of the wireless communication circuits includes a transmitter (130) and a receiver (110) (fig. 1, 3, 5b, page 2-3, par [0028, 0030]). But Chen does not clearly teaches wherein the newly added the limitation of:
wherein the first wireless communication circuit and the second wireless communication circuit are within the wireless communication device.
	However, such teaching is taught by Murayama (fig. 9, 11, page 5, 7, par [0086, 0111]) (see the control circuit (104/204), the first wireless communication circuit (103/203) and the second wireless communication circuit (103/204)’ are within the wireless communication device (10/20) (fig. 9, 11), and (see the user terminal 20 includes a plurality of transmitting/receiving antennas 201, amplifying 
sections 202 and transmitting/receiving sections 203, a baseband signal processing section 204 and an application section 205.  Note that one or more transmitting/receiving antennas 201, amplifying sections 202 and transmitting/receiving sections 203 may be provided).
	Murayama also teaches the wireless terminal A detects that communication is performed and delays the transmission.  Since the RTS/CTS packet has a given period (also referred to as "NAV (Network Allocation Vector)" or "transmission prohibited period") written therein, the communication is suspended during the given period (page 2, par [0028, 0032]); and a control section that controls the transmission request signal and the receivable signal (page 1, par [0012]), and the system can prevent the interference due to CTS and improve the space-time utilization efficiency (page 3, 8,  par [0057, 0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chen with Murayama, in order to prevent the 
interference due to CTS and improve the space-time utilization efficiency (see suggested by Murayama on page 3, par [0057]) . 

Regarding claims 16, Chen, Yu teaches a wireless communication device (100) , comprising: at least two wireless communication circuits (110, 130) (fig. 1, 3, page 2, par [0028]), wherein a radio-frequency circuit of each of the wireless communication circuits includes a transmitter (130) and a receiver (110) (fig. 1, 3, 5b, page 2-3, par [0028, 0030]); and a control circuit (120) (fig. 1, 3), performing a dynamic anti-interference (reduce/ eliminate, prevent interference) a method adapted to the wireless communication device (100) so as to control the transmitter (130) and the receiver (110) of each of the wireless communication circuits to use anti-interference parameters and to control a timing to use the anti-interference parameters (page 3, par [0029, 0031]) (see the said control circuit 410 is operable to execute gain control to reduce (or eliminate) the interference, and transmission in accordance with the comparison results or the information derived therefrom until the comparison results indicate that the packet transmission is allowable while the interference of external signals is suppressed.  It should be noted that the timing for carry out the moment of starting or resetting the wireless communication device 400, and the embodiment may suspend after the adjustment in the threshold is completed.  It is may choose the timing and number of times for executing), wherein the method includes:
 when one of wireless communication circuits transmits or receives signals, acknowledging that another wireless communication circuit starts to receive or transmit signals, and the wireless communication device controls the receiver or the transmitter of another later-operating (see the control circuit 410 is operable to execute gain control to reduce (or eliminate) the interference of an external signal.  More specifically, after a radio frequency circuit receives the external signal) wireless communication circuit to perform an anti-interference measure (fig. 1, 3-5, 7, page 1-3, par [0004-0008, 0010-0011, 0014, 0031, 0040-0041]) (see wireless devices listens to signals from the other devices in the channel.  Upon receiving a signal, the concerned device measures the strength of the received signal and compares the strength with a predetermined threshold (e.g., Clear Channel Assessment Threshold (CCA threshold) defined by the protocol). A wireless communication device capable of adaptively adjusting a threshold for packet transmission.  The wireless communication device includes: a control circuit operable to execute gain control to reduce the interference caused by an external signal; and a reception circuit operable to measure residual signal energy after the control circuit reducing the interference and generate an energy measurement value accordingly, and then generate a comparison result according to the energy measurement value and the threshold for packet transmission, wherein if the comparison result indicates a prohibition of packet transmission, the control circuit loosens the threshold for packet transmission).

▪	Still regarding claim 16, see rejection above. Chen teaches a wireless communication device (100) , comprising: at least two wireless communication circuits (110, 130) (fig. 1, 3, page 2, par [0028]), wherein a radio-frequency circuit of each of the wireless communication circuits includes a transmitter (130) and a receiver (110) (fig. 1, 3, 5b, page 2-3, par [0028, 0030]); and a control circuit (120) (fig. 1, 3), performing a dynamic anti-interference (reduce/ eliminate, prevent interference) a method adapted to the wireless communication device (100) so as to control the transmitter (130) and the receiver (110) of each of the wireless communication circuits to use anti-interference parameters and to control a timing to use the anti-interference parameters (page 3, par [0029, 0031]). But Chen does not clearly teaches wherein the newly added the limitation of: two types wireless communication circuits.
	However, such teaching is taught by Murayama (fig. 9, 11, page 2, 5, 7, par [0027-0028, 0086, 0111-0112]) (see the control circuit (104/204), the first wireless communication circuit (103/203) and the second wireless communication circuit (103/204)’ are within the wireless communication device (10/20) (fig. 9, 11), and (see the user terminal 20 includes a plurality of transmitting/receiving antennas 201, amplifying sections 202 and transmitting/receiving sections 203, a baseband signal processing section 204 and an application section 205.  Note that one or more transmitting/receiving antennas 201, amplifying sections 202 and transmitting/receiving sections 203 may be provided).
	Murayama also teaches the wireless terminal A detects that communication is performed and delays the transmission.  Since the RTS/CTS packet has a given period (also referred to as "NAV (Network Allocation Vector)" or "transmission prohibited period") written therein, the communication is suspended during the given period (page 2, par [0028, 0032]); and a control section that controls the transmission request signal and the receivable signal (page 1, par [0012]), and the system can prevent the interference due to CTS and improve the space-time utilization efficiency (page 3, 8,  par [0057, 0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chen with Murayama, in order to prevent the 
interference due to CTS and improve the space-time utilization efficiency (see suggested by Murayama on page 3, par [0057]) . 

Regarding claims 2, 10 and 17, Chen, Yu teaches after the transmitter of the first wireless communication circuit transmits signals, the receiver of the second wireless communication circuit starts to receive signals, and the control circuit (120) of the wireless communication device controls the receiver of the second wireless communication circuit to adopt a gain value according to a gain control table (fig. 3-4, 3, page 3, par [0031]) (see the wireless communication device, adaptively adjusting a threshold (e.g., the aforementioned threshold TH_H2L, some other CCA threshold or the like) for packet transmission, and capable of determining whether the prohibition of packet transmission continues after the interference of external signals is reduced, so as to determine whether the threshold for packet transmission should be loosened.  As it is shown in FIG. 4, the wireless communication device 400 comprises a control circuit 410 and a reception circuit 420.  The said control circuit 410 is operable to execute gain control to reduce (or eliminate) the interference of an external signal , with a gain adjusting circuit (e.g., a gain table circuit)). 


Claims 3-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yu (U.S. 2015/0365971 and Pub. Date: Dec. 17, 2015) in view of Murayama (U.S. Pub. No. 2021/0168822) and the Foreign Application Priority Data is (04-20, 2018), and in view of Hayashihara (U.S. Pub. No. 2001/0027113).
Regarding claims 3, 11 and 18, Chen, Yu teaches the gain control table (table (fig. 3-4, 3, page 3, par [0031]). But Chen, Yu does not describes an input power of the receiver corresponding to gain values of a front-end amplifier and a back-end amplifier of the receiver. 
However, Hayashihara teaches a dynamic anti-interference (preventing interference) method (fig. 3, 6, page 3, par [0035]), adapted to a wireless communication device (fig. 3) that includes at least two types of wireless communication circuits (106, 110) (fig. 3, page 2, par [0026-0030]), and a radio-frequency circuit in each of the wireless communication circuits includes a transmitter (110) and a receiver (106) (fig. 3, 6, page 2, par [0026-0028]),
Hayashihara teaches describes an input power (104/105) of the receiver (106) corresponding to gain values of a front-end amplifier (103) and a back-end amplifier (104) of the receiver (106) (fig. 3 and 4-6, page 2, par [0026-0031]) (see for eliminating undesired signals apart in frequency from a desired signal, is applied to a gain controlled amplifier 104 where the output signal of the amplifier 103 is subjected to level adjustment, a gain control circuit 108, which produces a gain control signal 109 and controls the gain controlled amplifier 104 in the reception system so that the baseband signal has a desired fixed level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chen, Yu and Murayama with Hayashihara, in order to provide a constant output for inputs above a certain limit.  Thus, this limit determines the maximum transmission power of the mobile, the limit is set according to each channel, and for channels (channel 1 and channel 2) near the frequency band assigned to the other radio communication system, the controller 107 sets the maximum transmission power lower than with the other channels.  For this reason, although up-link signals on those channels suffer from some degradation in power, the gain controlled amplifier 112 will not been driven into saturation; thus, the signals are not distorted and their frequency spectra are not extended over a wider range than is expected, preventing interference with the other system, (see suggested by Hayashihara on page 3, par [0034-0035]).

Regarding claims 4, 12 and 19,  Hayashihara teaches the front-end amplifier (103) is a low noise amplifier (103) of the receiver (106) and the back-end amplifier is a programmable gain amplifier (gain controlled amplifier 104) of the receiver (106) (fig. 3, 6, page 2, par [0026]). 
 
Regarding claims 5, 13 and 20, Hayashihara teaches after the receiver (106) of the first wireless communication circuit receives signals (105) (fig. 3), the transmitter of the second wireless communication circuit (106) starts to transmit signals (fig. 3), and the wireless communication device controls (107/108) the transmitter of the second wireless communication circuit (106) to set up a transmission power (108) according to a power control table (fig. 3, 6, page par [0026-0031]) (see the extracted information, information required for controlling the operation of the mobile is sent to a controller 107.  To the controller 107 is connected a memory 130 storing a limit value-to-frequency 
mapping table. The baseband signal 105 is also sent to a gain control circuit 108, which produces a gain control signal 109 and controls the gain controlled amplifier 104 in the reception system so that the baseband signal has a desired fixed level). 
 Also see Chen, Yu teaches the gain control table (table (fig. 3-4, 3, page 3, par [0031]).
Therefore, the combination of Chen, Yu and Hayashihara is teaching the limitation of claim.

Regarding claims 6 and 14, Hayashihara teaches the power control table describes a magnitude (gain/power level) of a transmission power reduced by the transmitter of the second wireless communication circuit controlled (108) by the wireless communication device (fig. 3, 5-6, page par [0029-0035]). 
 	Also see Chen, Yu teaches the gain control table, and the control circuit 410 is operable to execute gain control to reduce (or eliminate) the interference  (fig. 3-4, 3, page 3, par [0031]).
Therefore, the combination of Chen, Yu and Hayashihara is teaching the limitation of claim.

Regarding claims 7 and 15, Hayashihara teaches the anti-interference measure controls (108) the transmitter (111/106) of each of the wireless communication circuit (106/111) to reduce a transmission power and performs gain control (108) to the signals received (105) by the receiver (106) (fig. 3, page 2, par [0027-0029]) (see sends a transmission gain control signal to the mobile.  This control signal, adapted to instruct the mobile to increase or decrease the transmission gain of the amplifier 112, for example, by one step, is sent from the modem receiver 106 to the gain control circuit 108). 
 
Regarding claim 8, Chen, Yu the wireless communication device (100) monitors activity of each of the wireless communication circuit in each channel through a clear channel assessment process so as to obtain a signal strength of the wireless communication circuit in operation (page 2, par [0027-0028]) (see operable to measure signal energy, generate a plurality of energy measurement values (e.g., CCA levels)), and the wireless communication device performs the corresponding anti-interference measure (page 1-2, par [0014, 0027-0041]) (adjusting a threshold for packet transmission, executing gain control to reduce the interference caused by an external signal; after the reduction in the interference, measuring signal energy and generating an energy measurement value; generating a comparison result according to the energy measurement value and the threshold for packet transmission; and if the comparison result indicates a prohibition of packet transmission, loosening the threshold for packet transmission). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 29, 2021